Citation Nr: 1517513	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In October 2013, the Veteran presented testimony in a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is contained on the Virtual VA paperless claims processing system (Virtual VA).

Since the issuance of the March 2013 statement of the case, the Veteran has submitted additional evidence.  In October 2013 statements, the Veteran and his representative waived RO consideration of this evidence.  Given the favorable disposition below, the Board finds that its consideration of any evidence received after the Veteran's October 2013 waivers is not prejudicial to the Veteran.

Documents contained on the Veterans Benefits Management System (VBMS) include treatment records dated August 2012 to August 2013 from Comprehensive Orthopaedics and Musculoskeletal Care LLC, a May 2013 Veteran statement, June 2014 VA examination reports, and a November 2014 notice of disagreement.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to increased disability ratings for residual, nasal fracture, with slight facial disfigurement; residuals, right shoulder, shell fragment wound with retained fragment; scar, right leg, residual, shell fragment wound; and scar, residual, shell fragment wound, transverse pubic region with retained fragment have been raised by the record in a September 2013 Veteran statement (nasal fracture) and November 2014 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. A June 2010 rating decision denied entitlement to service connection for a right hip disability based on the determination that the evidence did not show a current disability. 

2. The Veteran did not submit a notice of disagreement with the June 2010 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2010 rating decision.

3. Since the June 2010 RO decision, the Veteran a February 2012 VA x-ray report of the right femur which showed degenerative changes in the right hip, and a February 2012 VA orthopedic surgery outpatient consultation note with an assessment of right hip degenerative joint disease.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right hip disability.

4. There is an approximate balance of positive and negative evidence as to whether the Veteran's current right hip disability was caused and/or aggravated by his service-connected back, left hip, left knee, and right knee disabilities.


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1. The June 2010 rating decision, which denied entitlement to service connection for a right hip disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The additional evidence received since the June 2010 rating decision is new and material, and the claim of entitlement to service connection for a right hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Resolving doubt in favor of the Veteran, service connection for a right hip disability, as secondary to the Veteran's service-connected back, left hip, left knee, and right knee disabilities, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A June 2010 rating decision denied entitlement to service connection for a right hip disability based on the determination that the evidence did not show a current disability.  The Veteran did not submit a notice of disagreement with the June 2010 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2010 rating decision.  As such, the June 2010 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final June 2010 RO decision, the Veteran submitted a February 2012 VA x-ray report of the right femur which showed degenerative changes in the right hip, and a February 2012 VA orthopedic surgery outpatient consultation note with an assessment of right hip degenerative joint disease.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in June 2010, and provides a diagnosis of a current right hip disability.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a right hip disability, as it raises a reasonable possibility that the Veteran suffers from a current right hip disability.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Wallin for establishing secondary service connection is satisfied, as a diagnosis of degenerative joint disease of the right hip is of record.  See, e.g., June 2014 VA examination report; April 2012 VA examination report; February 2012 VA orthopedic surgery outpatient consultation note.

The second element under Wallin is also satisfied, as service connection has been granted for back, left hip, left knee, and right knee disabilities.  See, e.g., November 2011 rating decision.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.

Upon VA examination in April 2012, the VA examiner diagnosed osteoarthritis and bursitis of the right hip.  The April 2012 VA examiner reported that he had not reviewed the Veteran's claims file, and did not indicate that any of the Veteran's other records were reviewed.  The April 2012 VA examiner opined that the Veteran's current right hip disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated there was "indisputable objective medical evidence supporting an opinion that the Veteran has right coxarthrosis."  However, the April 2012 VA examiner did not explain this finding.  The April 2012 VA examiner went on to state that there was "insufficient objective medical evidence in published peer reviewed professional medical journals that would support an opinion within a reasonable degree of medical certainty and probability that unfused contralateral hip conditions, unfused contralateral knee conditions or unfused ipsilateral knee conditions could cause or result in coxarthrosis or cause the condition of coxarthrosis to be aggravated beyond its natural progression."

In October 2012, the Veteran underwent a total right hip replacement, performed by Dr. L.A.K.  See October 2012 operative report.  In a March 2013 letter, Dr. L.A.K. noted the Veteran's service-connected left knee, left hip, and back disabilities, and stated, "Over the years because of weakness and instability in the left knee, [the Veteran] has been unable to run and has had difficulties with the activities of daily living to include approaching stairs, prolonged ambulation, and standing."  Dr. L.A.K. went on to relate the Veteran's right hip pain and arthritis to his service-connected disabilities: "As a result with his onset of degenerative changes in the hip, [the Veteran] had become significantly disabled with increased pain in the right hip as a result of his inability to bear sufficient weight on his left side."

In an August 2013 letter, the Veteran's primary care physician, Dr. M.O., opined, "Injuries to both [of the Veteran's] lower extremities caused significant osteoarthritis in his right hip as his ability to bear weight on his right leg is impaired."

Upon VA examination in June 2014, the VA examiner noted the Veteran's contention that his current right hip disability "is secondary to wear and tear related to compensating for his injured left leg."  The June 2014 VA examiner also noted the "opinions from orthopedic surgeons who have cared for [the Veteran] stating it is their belief that the hip condition is a complication of his left leg injury."  The June 2014 VA examiner stated that there is no scientific evidence which "would unequivocally establish a causative relationship between his left leg condition and his right hip condition," but opined that "it is as likely as it is unlikely that the current right hip condition is a complication of his service[-]related left knee condition."

The Board notes that the Veteran is a registered nurse, has a Master's degree in public health, and has worked in orthopedics during his long nursing career.  See October 2013 videoconference hearing testimony.  Therefore, the Board finds that the Veteran has expertise in medical matters, and his opinion as to the etiology of his current right hip disability is competent and probative evidence.  

In a March 2012 statement, the Veteran stated that he has walked with a limp since his left hip, left knee, and right calf were injured during his Vietnam service in 1970.  The Veteran stated that he has to go up and down stairs on his right leg first, and that the circumference of his right thigh is four inches greater than that of his left thigh.  The Veteran stated, "[f]or these reasons, I believe that the pain that I am experiencing in my [right] hip [is] service connected."

During his October 2013 hearing before the Board, the Veteran testified that he has been weight-bearing strictly on his right leg on stairs for the last 43 years.  The Veteran further testified that his service-connected right and left knee have caused him to walk with an altered gait, and that this service-connected back and knees have altered his posture.  The Veteran opined that the altered gait and altered posture from his service-connected disabilities have caused his right hip disability.

The Board also notes that in May 2013 and September 2013 statements, the Veteran reported that the head of the VA rheumatology department had opined that "there is a greater than 50% chance that [his right] side injuries are secondary to [his left] side injuries."  See May 2013 Veteran statement.  Unfortunately, the VA progress note(s) referenced by the Veteran are not currently associated with the evidentiary record.  However, the Board notes the Veteran is competent to report what a medical professional has told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the evidence for and the evidence against the Veteran's claim is at the least in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds that the medical evidence of record supports the conclusion that the Veteran's service-connected back, left hip, left knee, and/or right knee conditions have caused and/or permanently aggravated the Veteran's current right hip disability.  Accordingly, the Board finds that a grant of service connection is warranted for a right hip disability.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right hip disability is reopened.

Entitlement to service connection for a right hip disability is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


